PER CURIAM.
This cause was heard on the transcript of the record, briefs and argument of counsel and it appearing that there was no abuse of judicial discretion by the District Court in the allowance of the sum of one thousand dollars as compensation to appellant as attorney for the trustee in bankruptcy of the Estate of Margaret Long Sachs and that there is no reversible error upon the record, it is therefore ordered, adjudged and decreed that the order of the District Court appealed from be, and the same is, in all things affirmed.